               Case 2:19-cv-02445-KJN Document 19 Filed 12/28/20 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



ISRAEL ONTIVEROS,                                No. 2:19-cv-2445 KJN P

                   Plaintiff,

          v.

WARDEN ELDRIDGE, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                   AD TESTIFICANDUM
                                         /

Israel Ontiveros, CDCR # AA-5989, a necessary and material witness in a settlement conference
in this case on January 28, 2021, is confined in RJ Donovan Correctional Facility (RJD), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Thursday, January 28, 2021, at 9:00 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at RJ Donovan Correctional Facility at (619) 671-7566 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Rd., San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
////
         Case 2:19-cv-02445-KJN Document 19 Filed 12/28/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: December 28, 2020




Onti2445.841Z(b)
